Mr. Chief Justice Thompson delivered the opinion of the court: Plaintiff in error, Philip Johnson, was indicted by the grand jury of Cook County, at the May term, 1937, on a charge of rape. The cause is here on the common-law record and plaintiff in error contends he was indicted for assault with intent to commit rape and that such indictment does not support a judgment and sentence of 70 years. The indictment as shown in the common-law record first presented is for assault with intent to commit rape. However, the State’s Attorney of Cook County, after the filing of the common-law record, presented a motion for diminution of the record and, after leave granted, filed a corrected copy of the indictment which charged rape. The common-law record discloses that plaintiff in error appeared in court, was represented by the public defender and on his plea of not guilty, waived his right to trial by jury and was tried by the court. He was found guilty of « rape in manner and form as charged in the indictment and was sentenced to the Illinois State Penitentiary for a term of 70 years. Under the authenticated copy of the corrected record, as certified by the clerk of the criminal court of Cook County, the sentence and judgment of the court were supported by a proper indictment and we find no error in that respect. The judgment of the criminal court is affirmed. Judgment affirmed.